DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

SPECIES ELECTION I (IDO1 Inhibitor)
This application contains claims directed to more than one species of the generic invention. These species of “inhibitor of induction, activity, or signaling by indoleamine 2,3-dioxygenase (IDO1)” are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species IDO1 inhibitor are as follows: 
i) the inhibitor of IDO1 is a small molecule inhibitor
ii) the inhibitor of IDO1 is an inhibitory nucleic acid molecule (e.g., antisense, siRNA, shRNA, etc.)
iii) the inhibitor of IDO1 is an antibody or antibody fragment (e.g., a neutralizing antibody)
iv) the inhibitor of IDO1 is an IDO1-targeting, peptide-based vaccine.
Applicant is required, in reply to this action, to elect a single species of IDO1 inhibitor to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species of IDO1 inhibitor which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-4 and 7-13.
The species of IDO1 inhibitor listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species of IDO1 inhibitor lack unity of invention because the species do not share the same or corresponding technical feature. The species of IDO1 inhibitor have completely different, non-overlapping structures and were already well-known in the art prior to Applicants’ invention.  Their use in the treatment of cancer was also well-known in the art, both alone and in combination with other anti-cancer agents.  There is therefore no special technical feature linking the disclosed and claimed species of IDO1 inhibitor.

SPECIES ELECTION II (“second agent”)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of “second agent” are as follows: 
i) an anti-vasculogenic/anti-angiogenic agent (e.g., thalidomide, sorefenib, rapamycin, etc.)
ii) a hypoxia-activated prodrug or bioreductive drug (e.g., evofosfamide, banoxantrone, etc.) (Specification at page 10, lines 5-17)
iii) a molecularly targeted drug which exploits responses to hypoxia (e.g., wortmannin, rapamycin, topotecan, vorinostat, bortezomib, etc.) (Specification at page 10, lines 18-29)
iv) a molecularly targeted drug which exploits responses to nutrient or oxygen deprivation induced stress (e.g., thiamine disulfide, hydroxyethyldisulfide, GSK2656157, etc.) (Specification at page 10, line 30 to page 12, line 21).
Applicant is required, in reply to this action, to elect a single species of “second agent” to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species of “second agent” which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-9 and 13.
The species of “second agent” listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species of “second agent” lack unity of invention because the species do not share the same or corresponding technical feature. The species of “second agent” have completely different, non-overlapping structures and mechanisms of action.  Their use in the treatment of cancer was also well-known in the art, both alone and in combination with other anti-cancer agents.  There is no technical feature, let alone a special technical feature, linking the disclosed and claimed species of “second agent”.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Anderson/Primary Examiner, Art Unit 1629